 524DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Region 19, shall, after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered,defaced, or coveredby any other material.(c)Notify the Regional Director for Region 19, in writing, within 20 days from thedate of receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewith.s'In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 19, in writing,within10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL bargain collectively,upon request,withHotel&RestaurantEmployees Local Union No. 400, AFL-CIO, as the exclusive representative ofallemployees of Northtowner Restaurant,excluding guards, professionalemployees,and supervisors as defined in the Act.If an understanding is reached,we will embody such understanding in a signed agreement.WE WILL NOT, by refusing to bargain collectively,by unilaterally changingbargainable terms or conditions of employment,or by any like or related action,interfere with,restrain,or coerce our employees in the exercise of their rights toself-organization,to form labor organizations,or to join or assist Hotel &Restaurant Employees Local Union No. 400,AFL-CIO,or any other labororganization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any and all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the National Labor Relations Act.All ouremployees are free to become, remain, or refrain from becoming membersof the above-named union or any other labor organization,except insofar as member-ship may be lawfully required pursuant to Section 8 (a) (3) of the Act.SKAGGS DRUG CENTERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with-the Board'sRegional Office, 327 LoganBuilding, 500 Union Street,Seattle,Washington,Telephone No. Mutual 2-3300,Extension 553, if they have any question concerning this notice or compliance withits provisions.Tennessee Plastics, Inc.andLocalUnion 934, InternationalBrotherhood of ElectricalWorkers.CaseNo. 10-CA-5395.December 18, 1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Wellington A. Gillis issued hisDecision in the above-entitled proceeding, finding that the Respond-150 NLRB No. 6. TENNESSEEPLASTICS, INC.525ent hadengagedin and was engaging in certain unfair labor prac-tices andrecommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that these allegations of the complaint be dismissed.There-after, the Respondent filed exceptions to the Trial Examiner's Deci-sion and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts, as itsOrder, the Order recommended by the Trial Examiner and ordersthat Respondent, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.'1 The TrialExaminer'sRecommendedOrder is herebymodified by striking paragraph1(b) and substitutingtherefor the followingas paragraph 1(b) with it correspondingchangein the notice1(b)Maintaininga rule which by its terms prohibits its employees from engagingin union solicitationon companypremises during nonworking time..The RecommendedOrder isfurther modified by renumbering paragraphs 2(e) and 2(d)to read as 2(d) and 2(e)and inserting therein a new numbered paragraph 2(c) whichreads as follows112(c)Notify Paul Carroll if he is serving in the Armed Forces of the United Statesof his right to full reinstatement upon application in accordance with the SelectiveService Actand the Universal Military Training and ServiceAct of 1948,as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a chargeand an amended charge filed on July 10 and29, 1963, respectively,by Local Union934, International Brotherhood of ElectricalWorkers, hereinafterreferred to as the Union,theGeneral Counselfor the NationalLaborRelationsBoard, hereinafterreferredto as the Board,issued a complainton August 20, 1963,against Tennessee Plastics, Inc., hereinafter referred to as theRespondent or the Com-pany, alleging violations of Section 8(a)(1) and(3) and Section2(6) and (7) ofthe NationalLabor Relations Act,as amended(61 Stat.136), hereinafter referredto as the, Act.The Respondentthereafter filed a timely answer to the complaintdenying the commission of any unfair labor practices. 526DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to notice,a hearing was subsequently held in Johnson City, Tennessee,before Trial Examiner Wellington A. Gillis, at which all parties were representedby counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,and to engage inoral argument.Timely briefs were subsequently filed by both parties.Upon the entire record in this case, and from my observation of the witnesses andtheir demeanor on the witness stand, and upon substantial,reliable evidence "con-sidered along with the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N.L.R.B.,340 U.S. 474, 496),Imake the following:FINDINGSAND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTThe Respondent is a Tennessee corporation,maintaining its principal office andplace of business in Johnson City, Tennessee,where it is engaged in the manufactureand sale of electrical heating equipment.During the calendar year 1962, theRespondent sold and shipped from its Johnson City, Tennessee,plant, products val-ued in excess of $50,000 directly to points located outside the State of Tennessee.The parties agree, and I find, that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, that Local Union 934, International Brotherhoodof ElectricalWorkers, is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues1.Whether,at various times between January 25 and the early part of March1963, the Respondent,through its supervisory personnel,interrogated and threatenedits employees within the proscription of Section 8 (a) (1) of the Act.2.Whether, during the above period, the Respondent maintained and enforced anunlawful no-solicitation rule in its plant.3.Whether,in discharging four employees,namely, Clyde Rigsby, Paul Carroll,Lee Cox, and Millard Cox, on June 10,1963, the Respondent was motivated byantiunion considerations in violation of Section 8(a)(3) of the Act.'B. The facts1.Alleged interrogation and threatsFollowing the Union's organizational campaign commencing in December 1962,and pursuant to the filing of a representation petition on January 23, 1963,2 a hear-ing was held on February 7, resulting in a consent agreement and an election onMarch 6, which was lost by the Union. Thiee months later,on June 10,the Respond-ent laid off eight employees,four of whom are alleged as discriminatees in this pro-ceeding.During the period between January 25 and the March 6 election,accordingto the testimony of these four employee witnesses,theRespondent's supervisoryhierarchy engaged in conduct,some of which,if believed,constitutes a violation ofSection 8 (a) (1) of the Act.3Thus, Clyde Rigsby testified that on the Saturday or Sunday after the January 23representation petition had been filed his foreman,Adron Fitzgerald, having calledRigsby over to the shipping desk, asked him if he knew anything about a union, toldhim that if he had anything to do with it it would mean his job,and added that"before the Company will let a union come in here, they will close the plant down,and then we will all be out of a job."I In addition to the four named employees,the complaint alleged a fifth,one MarshallGayle Jones,as a discriminatee.At the conclusion of the General Counsel's case, Re-spondent'smotion to strike Jones from the complaint was granted without objection onthe ground that no evidence had been presented pertaining thereto.2Unless otherwise specified, all dates refer to the year 19633As will become apparent,the General Counsel's case as to this conduct mlmt rise orfall on a credibility resolution. TENNESSEE PLASTICS, INC.527Rigsby testified further that a week before the February 7 representation hearingForeman Fitzgerald told him that "he knew damn well I had something to do withit [the Union]."According to Rigsby's testimony, the morning after the hearing, atwhich Rigsby testified, Fitzgerald gave him extra work to perform, told him "if hehad been me, he wouldn't have stuck his head through the door after what I did theday before," and added that he was all washed up and was through, "that anybodythat had anything to do with the Union would lose their jobs because the Companywould find it all out." 4Paul Carroll, who was an observer for the Union at the election, testified thatabout 1 week before the March 6 election, Ronald Morgan 5 talked to all the men.In a conversation with Morgan, the latter apprised Carroll of the fact that he wasa lawyer for the Company and that he was working against the Union.Morgantold him that if he had anything to do with the Union, it could mean his job.WhenMorgan asked him how he felt about the Union, Carroll told him that he had notthought too much about it, that he would let him know later. Later the same day,according to Carroll, when Morgan came back to see him, Carroll told him that hehad belonged to a union in the coal mine fields for a long time, to which Morganreplied that he knew of new plants in West Virginia that had closed down over theUnion and that he was working to keep the Union out. Carroll testified that on theelection day, while he was acting as an observer, Morgan approached him and askedhim if he had made up his mind, to which Carroll replied that he (Morgan) waswasting his time talking to him.Morgan then told Carroll that the Company likedhim and wanted him to stay, but that if he had anything to do with the Union hewould be out of a job.Morgan, who admitted having waged a campaign against the Union on behalf ofthe Company,6 denied generally having made any unlawful statements to employeesand testified that his conversation with Carroll shortly before the election, the onlytime he conversed with Carroll, was limited to a discussion of the depressed coalfieldarea of West Virginia.7Carroll testified that 2 days before the election, which would place it on March 4,Foreman Elmer Cox asked him in the shop how he felt about the election, and, whenCarroll replied that he thought it was all right, Foreman Cox told him that if he werefor the Union he would be gone. Cox also stated that, based upon his own experi-ence with a company in Kingsport, Tennessee, where he lost his home and his job,he was against the Union and was going to do everything he could against it. Coxconcluded by telling Carroll that if he stuck for it, he would be just like the rest ofthe fellows, out walking the street on starvation.Although this conversation, andthe statements attributed to Cox, was denied by the latter, I do not credit his denials.Carroll testified that about 1 week after the Cox conversation, which would placeitshortly after the election, Plant Superintendent Dean Stykes called him into hisoffice and told him that he had heard that he had been working for the Union. WhenCarroll admitted that he had, Stykes told him that "if I hear tell of it again, I'll fireyou.We don't like it here or anywhere else, and we are not going to have it," towhich Carroll replied that he would not say 'anything further about the Union.Stykes admitted calling Carroll into his office on this occasion and telling him thatwhat he did or said other than on company time and in working areas was his ownbusiness, but that he did not want him talking with employees during working hoursand in working areas, and if he talked for the Union during working hours he would*Fitzgeraldcategoricallyand without reservation denied the conduct and each of thestatements attributed to him by Rigsby.Based upon my observation of both witnesseswhile testifying,and for reasons hereinafter set forth concerning Rigsby'stestimonygenerally,I credit Pi itzgerald's denial5 The parties admit,and I find,that Morgan,a labor relations consultant retained bythe Respondent on a permanent basis,was, at all tines material to the events hereinrelated, an agent of the Respondent.Thus, by his own testimony,"Anytime that any union hits any company that I work with,1 can assure you that there will be a campaign.In this situation there was a campaign."7Notwithstanding Morgan's testimonial assertions concerning his sophistication as toallmatters relating to the Act, and the fact that,as labor relations consultant to theCompany, he briefed each and every foreman as to what he could and could not say toemployees,based upon his demeanor on the witness stand as well as questioning theprobabilityof some of his testimony,I am not persuaded that his conversations withCarroll werelimited to nonunion matters as he testified.I credit Carroll as to the aboveconversations with Morgan.775-692-65--vol. 15 0-3 5 528DECISIONSOF NATIONAL LABORRELATIONS BOARDfire him. Stykes further testified, credibly I find, that this admonition to Carroll wasbased upon the fact that Stykes had observed Carroll talking with other employeesat their work stations, that this was holding up production, and that, although Stykesdid not hear the conversations, he felt that Carroll was talking about the Union. Thus,I find that this incident occurred as testified to by Stykes, and in view of the fact thatonly a few days before Carroll had actedas anobserver for the Union in the elec-tion, coupled with Carroll's admission to Stykes that he had been working for theUnion, I find that Stykes, in observing Carroll talking with other employees awayfrom his station, had reason to warn Carroll as to his activities during working hours,including discussing union matters, and that, in doing so, his conduct was not viola-tive of the Act.Millard Cox, a brother of Lee Cox, who is also alleged as a discriminatee, as wellas of Elmer Cox, the foreman, testified that a few days before the March 6 election,after Plant Superintendent Dean Stykes had taken him off a fork truck and placedhim on a machine, Company Vice President Robert Henry told him that Stykes hadsent him (Henry) after Cox to get back on the fork truck.When Cox questionedHenry about his coming after him, Henry replied, "Well, I think Dean got sort ofmad at you over this union business. I thought you was for it, myself . . . I justbelieve I'd close the doors before I would fool with a damnunion,and shut down."Henry, although not questioned on this incident, denied that he ever told Cox oranybody that the Company would close down if the Unioncame in.I credit onlythat portion of Millard Cox's testimony that is not denied by Henry.Millard Cox further testified that on March 5 Foreman Fitzgerald asked him howhe felt the election would go the next day, to which Millard Cox replied that hecould not tell whether it would go Democratic or Republican.8 Fitzgerald did notrecall the incident or ever talking with Cox about the election or the Union. I findthat, to the extent that this incident may have occurred, the evidence fails to sustaina finding of unlawful conduct by Fitzgerald.Lee Cox testified that on the day before the February 7 hearing his brother, Elmer,wanted to know whether he knew anything about the hearing, and told him "they arehaving a hearing tomorrow, and they're talking about shutting the plant down."When Lee Cox replied that he did not know much about it, Elmer replied that hedid not either, "and don't give a damn about it-only my job." Elmer Cox deniedmaking the above statement, but testified that on one occasion, apparently sometimeafter the hearing, he had asked his brother, Lee, if he had heard anything about anelection being scheduled.Lee Cox testified that a week or two later, which would place it somewhere aroundthe third week in February, Elmer Cox told him that he was wanted in the office,and, together, they went up to Plant Manager Stykes' office, where, in the presenceof Stykes, Labor Relations Consultant Morgan asked him about the Union andwhether he had signed a union card.When Lee Cox replied that he had not, Morgantold him that he wanted him to support the Company, that "he thought he about hadthe thing whipped...." Stykes was not questioned on this incident.Morgan testi-fied that, although he remembered the occasion, he did not know why Lee was calledin and that the discussion, during which the Union was not mentioned, was confinedto fringe benefits offered by the Company.Elmer Cox, although corroboratingMorgan in part, testified that the Union was not mentioned, but that Morgan did say"he didn't want no organization-Imean,no outside organization telling the Com-pany, advising the Company, or anything." I credit the testimony of Lee Cox, whoimpressed me as being a very candid and forthright witness, as to both of these con-versations.NeitherMorgan nor Elmer Cox was convincing in his testimony onthese incidents.ConclusionsIfind that, through the following interrogating and/or threatening conduct, asabove outlined, the Respondent interfered with, restrained, and coerced employeesin the exercise of the rights guaranteed in Section 7 of the Act, and that such conductis violative of Section 8(a)(1) of the Act:1.Morgan's statement to Carroll approximately 1 week before the March 6 elec-tion to the effect that if he had anything to do with the Union, it could mean his job.2.Morgan's askingCarroll on the same date how he felt about the Union andwhether he had made up his mind about the Union.6While it appears that a city election also was imminent, in which Vice President Henrywas running for an elected position, the record does not disclose whether the balloting inthe city election was scheduled for March 6, the same day as the union election.- TENNESSEEPLASTICS, INC.5293.Morgan's statement to Carroll while the latter was serving as an observer dur-ing the election to the effect that if he had anything to do with the Union he wouldbe out of a job.4.Elmer Cox's inquiry of Carroll 2 days before the election as to how he feltabout the election.5.Elmer Cox's statement on the same date to Carroll to the effect that if he werefor the Union he would be gone, and his warning to the effect that if he stuck for it,he would be just like the rest of the fellows, out walking the streets on starvation.6.Morgan's inquiry of Lee Cox around the third week in February about theUnion and whether he had signed a union card, and Morgan's additional statementthat he wanted him to support the Company, that "he thought he about had the thingwhipped...."2.Alleged unlawful no-solicitation ruleThe complaint alleges and the Respondent admits the existence of a rule prohibit-ing "unauthorized soliciting or collecting for any purposes whatsoever on Companypremises."The General Counsel contends that the maintenance and enforcementof this rule has prohibited Respondent's employees from soliciting fellow employeesduring nonworking time to join or support a union.The evidence discloses that the rule was promulgated by the Respondent in 1960as a result of an incident involving outside fundraising among the employees, andwas established for the purpose of prohibiting outsiders from interfering withemployee production.With the possible exception of the Carroll-Stykes incident,adverted to above, the record contains no evidence that the rule was ever enforcedas to union activities or otherwise.9Corroborative of testimony by Respondent'switnesses to the effect that the rule was never applied to union activity, Rigsby testi-fied that he was not aware of the existence of a no-solicitation rule, that he had neverseen one posted on the bulletin board, and that he talked for the Union in the com-pany area and at his work station.Notwithstanding the fact that the evidence does not support the contention thatthe rule has prohibited employees from engaging in union solicitation, or that theRespondent maintained it for this purpose, the fact remains that the rule, in prohibit-ing any solicitation on company property at any time, would necessarily include aprohibition against union solicitation during nonworking time, and, as such, in theabsence of special circumstances, is presumptively unlawful under Board law.10While this presumption may be overcome by a showing that its existence is necessaryfor the purpose of maintaining production or discipline, notwithstanding that sucha purpose may have motivated its promulgation in 1960, the fact that the rule hasnot been enforced since that time militates against a finding that the justificationcontinues to exist.Accordingly, I find that the Respondent's action in maintainingitsbroad no-solicitation rule, as distinguished from its promulgation and enforce-ment thereof,11 constitutes a violation of Section 8(a)(1) of the Act.3.The June 10 layoff of the four alleged discriminateesOn June 10, when the four alleged discriminatees separately reported for workat 4 p.m. on the late shift, each found his timecard missing, and, upon makinginquiry of his immediate supervisor, Ted Hicks, each was told that he was tempo-rarily laid off and handed a check and a separation notice indicating that, as of thepast Friday, June 7, he had been laid off for lack of work. Subsequently, by identi-cal letters dated July 5, each was notified that, consistent with the Company's policyof permanently laying off any employee who has been laid off for 14 consecutivedays, be should seek employment elsewhere.While these are the basic facts as tothe manner in which all four employees were terminated, prior to treating the evi-dence and specific contentions of the parties as to the Respondent's discharge motiva-tion, certain testimony concerning events allegedly involving Rigsby after his dis-charge require recitation.e Even as to this incident, there was no testimony that Stykes, in admonishing Carrollfor talking during working hours, referred to the rule or was in fact enforcing anythingother than universally accepted management working rules.10Walton Manufacturing Company,126 NLRB 697, enfd. 289 F. 2d 177 (CA. 5).n Section 10(b) of the Act would, apart from the merits, prevent a finding of a viola-tion as to the promulgation of the ruleAs above found, the record evidence does notsupport a finding of a violation as to its enforcement. It is recommended that the com-plaint allegations in this regard be dismissed. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDClyde Rigsby, after having been apprised by Hicks at 4 p.m. on June 10 that hewas being laid off for lack of work, asked his superintendent, Charles Toncray,12 whyhe was being laid off, to which the latter replied that he did not know, but that itwas only temporary and that he would be called back.Rigsby then asked Toncrayto write a letter of recommendation for him, and Toncray agreed to do so.A coupleof hours later, Rigsby, accompanied by employee Howard Davis, one of an addi-tional four laid-off employees not alleged as discriminatees, went to see RobertHenry, Respondent's vice president and coowner, at the latter's home.There, inresponse to Rigsby's inquiry as to why he had been laid off, Henry said that he didnot know, that the Company was supposed to lay off 20 employees, but that he didnot know why they laid off the older men. Rigsby then inquired as to whether theUnion had anything to do with his layoff, to which Henry assured him that suchcould not have been the case.13Henry then told Rigsby that he would contact Mor-gan, whom the record discloses as being the person primarily responsible for makingdecisions of this type, and find out the reason for Rigsby's having been laid off.The following day, June 11, Rigsby returned to the plant and talked with Toncray,who told him that Morgan was responsible for his having been laid off, and that he(Toncray) did not know the reason. Toncray then gave Rigsby the letter of recom-mendation that he had promised the day before.14At this point, Rigsby testified to a conversation with Foreman Fitzgerald severaldays after receiving the Respondent's July 5 notification that his layoff was permanent,which, if believed, would seriously impugn the Respondent's motive as to the June 10layoffs.15Ido not>crgdit Rigsby's testimony as to this incident, which I find, inaccordance with Fitzgerald's credited testimony, was limited to Rigsby's inquiry con-cerning getting back to work and Fitzgerald's reply that he would help him if hecould but that Rigsby would have to see Dennis (Respondent's president) or Henry.'°A partial basis for completely discrediting Rigsby requires the following recitationconcerning Rigsby's attempt to secure employment at the Magnavox FurnitureCompany.13 Itwas stipulated at the hearing that Toncray, who was promoted from productionmanager to superintendent during the first part of June 1963, was, at alltimes materialhereto, a supervisor within the meaning of the Act.13There Is a dispute here as to Henry's reply.Rigsby testified that Henry told himthat he could not tell him the truth on the matter because they would fire him for that,that he could not tell his employees how he felt about a union because ofcertain laws,but that "they would have closed the plant down if we had voted the Union In "Henry,on the other hand, denied having made the statement concerning the closing of the plantand testified that he told Rigsby that the law prohibited the Company from dischargingan employee for union activity and that he was sure that that was not the reason. Inthe absence of corroborative testimony by Davis, who was not called upon to testify, I donot give credence to Rigsby's testimony to the extent that it conflicts with that of Henryon this point.In the firstplace,itwould be a little difficult for a company to fire Itscoowner for anything, and, secondly, I question that a man of Henry's Intelligence, re-gardless of his feelings concerning a union, would, 3 months after his Company had beensuccessful in a union election, make a damaging statement concerning what would havehappened 3 months earlier had the Union won14This letter, signed by Toncray, plant superintendent,and addressed"To whom itmay concern," stated that: (a) Rigsby had been laid off due to a reduction In the laborforce necessitated by a lack of orders, (b) Rigsby's work record and attendance was verygood, (c) Rigsby's "safety record was unblemishedand he seemsto be conscious of theimportance of such a record," and (d) for thesereasons, hewould recommend Rigsby forfuture jobs requiring similar abilities.15 Rigsby testified that on this occasion he went to see Fitzgerald concerning the reasonfor his having been fired, and that, during the conversation, Fitzgerald told him that (a)"after what we had done, there was no chance for us to go back to work" ; (b) "he fol-lowed me while I got the union cards signed, and he did tell me some of the places thatcertain people signed cards, how many people signed cards, and places that I did go";(c) "I didn't have anything hid from the Company, that they knew it all the time andthey knew all about It"; (d) "Mr. Dennis had all the union cards and he knew everyman that had signed one"; and (e) "Morgan had said before the election, if they wantto strike, just let them go ahead and strike, that he had bus loads just begging for workand he would see that every one of us was replaced."16 In view of my credibility resolution as to this conversation, coupled with a lack ofany further credible evidence which would sustain the complaint allegation by which theRespondent is charged with creating the Impression of surveillance of union activities onMarch 22 andJuly 12, 1 shallrecommend that paragraph11 of the complaintbe dismissed. TENNESSEE PLASTICS, INC.531Thus, a few days after his layoff on June 10, Rigsby applied for employment atMagnavox where he, along with other prospective hires, was interviewed by assistantpersonnel manager Donald Hamilton.After a routine question period, during whichHamilton reviewed Rigsby's letter of recommendation from Toncray, Hamilton toldRigsby that he would have to make the customary reference check with Rigsby'sformer employers.17Rigsby, upon leaving Magnavox, went to the Respondent'splant where, according to Rigsby's testimony, he told Toncray that he had a job, andthat ifMagnavox called he would "appreciate it if he wouldn't mention anythingabout the Union, because Magnavox had asked me about it; and I knew, if he toldhim that I had anything to do with it, that it would knock me out of a job." 18Rigsby further testified that, during the course of his July conversation with Fitz-gerald, the latter told him that after Rigsby's interview at Magnavox, Hamilton hadcome out to the plant and cursed Fitzgerald out for giving Rigsby a good letter ofrecommendation, knowing that Rigsby was for the Union.19I am persuaded, and so find, that at no time was the Union mentioned duringRigsby's interview with Hamilton at Magnavox and that Rigsby,in sotestifying, wasattempting to bolster his case in this proceeding. In this regard, Hamilton, anunbiasedand thoroughly credited witness employed by a company in no way involvedin this proceeding, testified that in making inquiries concerning applicants for employ-ment, his company, which is union organized, does not ask whether an employee hasbeen affiliated with a union, and that, in discussing Rigsby's employment record withStykes, the Union was not mentioned, the latter testimony corroborating that ofStykes.In view of this fact, it is extremely questionable, as testified to by Rigsby,that, during his interview with Hamilton, he was questioned about the Union or that,voluntarily or otherwise, he told Hamilton that he did not have anything to do withthe Union.Accordingly, in view of what I find to be a fabricated version of whattranspired,Rigsby's testimony generally, and particularly with respect to eventsoccurring at the time of, and subsequent to, his discharge, is not worthy of belief,other than where it is corroborated by credited testimony.Analysis and ConclusionsThe General Counsel contends that the four employees in question were unlaw-fully discharged on June 10 for reasons related to union activity,20 and that theRespondent's asserted grounds were pretexts.The Respondent, in denying the dis-criminatory allegations, contends that each of the four employees was dischargedon June 10 for cause with no intention to recall any of them,21 and that the layoffprocedure used by which the terminations were accompanied, as above set forth,was consistent with established company policy in all discharge cases.The evidence discloses that Clyde Rigsby had been employed by the Company forapproximately 4 years, that on December 3, 1962, he signed a union authorizationcard,22 and that his union activity consisted of soliciting signatures, including thoseof the two Cox brothers, attending union meetings, and testifying in the February 7representation hearing.Paul Carroll, who at the time of his discharge had beenemployed by the Respondent for about 3 years, signed a union card on December 4,17As a result, Hamilton called the Respondent's plant and talked with Stykes.Dur-ing the course of receiving answers to his questions concerning Rigsby's employmentrecord with the Respondent, Hamilton learned of Rigsby's poor safety record and the factthat Rigsby appeared to be accident prone.18Toncray was not questioned on this.12According to Rigsby's discredited testimony, Fitzgerald also told Rigsby during thisconversation that the Respondent knocked him out of a job at Magnavox, that whereverRigsby applied for a job he could not tell them that he had worked for the Respondent,that he was ruined in the State of Tennessee, and that "we did it, ourselves, and thesewas nothing he could do about it "21As the record contains no credible evidence of union activity on the part of the em-ployees or of union animus on the part of the Respondent subsequent to the Marchelection period, the General Counsel's case as to the Respondent's unlawful motivation interminating the dischargees on June 10 can be supported only by relating such motivationback to the union activity at the plant during the earlier period21 Specifically, the Respondent asserts that (a) the decision to terminate Clyde Rigsbywas based upon the large number of accidents giving rise to compensation cases in whichhe was involved; (b) Millard and Lee Cox were terminated because of their accidentrecord involving a high number of compensation cases and for damaging company propertythrough negligence, and (c) the decision to terminate Paul Carroll was based upon aspitting incident.22 Technically,his wife signed the card for him and in his presence 532DECISIONSOF NATIONALLABOR RELATIONS BOARD1962, engaged in union activity to the extent of talking-to employees about the Union,attending union meetings, and serving as an observer at the Board-conducted electionon March 6.Millard andLee Cox wereemployed by the Company for approxi-mately 41/2 and 3 years,respectively.Thereisno evidence that they engaged inunion activity other than their signing union authorization cards on December 3, 1962.Notwithstanding the fact that, during the mid-February conversation in Stykes'office,Lee CoxtoldMorgan that he had not signed a union card, I am persuaded,and so find,under all of the circumstances, and particularly in view ofVicePresidentHenry's testimonial affirmance of his pretrial affidavit,that"I have told several peoplethat the Company pretty well figured who was for the Union,or had signed cards,"that the Respondent,including Respondent's agent,Morgan,had knowledge, or atleast strong suspicions,that all four of the dischargees were at the time of the unionelection campaign union advocates.23The record discloses that the Respondentcountered the union organization efforts with an antiunion campaign of its own. This,coupled with the unlawful interrogating and threatening conduct attributed to theRespondent during the earlier period,supports the finding,which I hereby make,that, during said earlier period, the Respondent was possessed with union animusThus,notwithstanding the 3-month time interval between the election and the June 10termination date, these findings as to company knowledge and union animus,coupled with,inter alia,the fact that the dischargees received no prior notice, sup-ports a finding thata prima faciecase was establishedby theGeneral Counsel,shift-ing the burden of going forward with the evidence to the Respondent.Unrefuted testimony of Morgan and Jerry Fleenor, agent for the United StatesFidelity & GuarantyCompany, the Respondent's insurance company, discloses thatfor several years the Respondent's safety record has been extremely poor and thatthe number of occurrences(insurance claims involving accidents)for the Companyhas been one of the highest in the State.24Fleenor further testified that his insur-ance company had required the Respondent to enact additional safety procedures,with which request the Respondent had been most cooperative,26 and that, becauseof the Respondent's poor safety record and in an effort to reduce the number of acci-dents at the Respondent'splant, the insurance company, through its representative,would periodically review the Respondent's employee records as to accidents andmake recommendationsto theRespondent with respect to individual employees.Fleenor testified that, after three occurrences involving an employee,his companyrecommended that the employee be rehabilitated and, in acute cases, particularlywhere it appeared that an employee was accident prone, if not rehabilitated, thenterminated.Morgan, whom the record discloses was solely responsible for the Respondent'sdecision to terminate the employment of the four alleged discriminatees,testifiedthat sometime between June 1 and 5, Fleenor telephoned him and recommended thatClydeRigsby,Lee Cox, and Millard Coxbe either terminated or placed in a jobwhere theywould not get hurt.26Based upon this recommendation,Morgan, onJune 10, checked the personnel records of these employees and, based upon his inves-tigation of matters contained therein, decided that their safety records with the Com-pany warranted their immediate discharge.27Morgan, whose testimony concerning24To the extent that the testimony of Morgan or of other company officials woulddictate it contrary finding, it is not credited.u Fleenor testified that the Respondent had been way above average, and that, underthe Southeastern Workmen's Compensation Rating Bureau, he did not know of any com-pany in eastern Tennessee that had as high a rate of occurrences as did the Respondentw As would be expected, the premium for such insurance is conversely related to theaccident rate.2 'Fleenor, in corroborating the testimony generally of Morgan, testified that prior tothe telephone call he had discussed Rigsby's accident rate with Morgan and Dennis andrequested that Rigsby be rehabilitated in another job or terminated.With respect toMillard and Lee Cox, Fleenor testified that he discussed the number of accidents andoccurrences of these two employees during the telephone conversation with Morgan, but,although he recalled such a recommendation being discussed in 1961, he could not remem-ber whether he had made the same recommendation as to the Cox brothers as he had withrespect to Rigsby.i7Morgan testified without contradiction that, in his capacity as labor relations con-sultant, he handles labor relations and personnel matters for a large number of companies,and that, accordingly,as in the case of the Respondent,he can only visit them periodi-cally.It is during these periodic visits that he analyzes the companies'personnel records,advises on personnel problems, and, after an investigation, makes his recommendation asto discharge and layoff,such as in the instant case. TENNESSEEPLASTICS, INC.533this phase of the case I credit, testified that Rigsby had nine compensation cases,more accidents than any other employee working for the Company, and that MillardCox, with seven compensation cases, had the second highest number of accidentsamong the Respondent's employee personnel.While it appears that Rigsby and thetwo Cox brothers, when questioned on cross-examination, attempted to play downtheir records with the Company in this regard, their testimony tends to supportMorgan's testimony as to their having been involved in a number of accidents.28Morgan further testified that his decision as to the Cox brothers was also based uponan incident which occurred in late April or early May in which the two of them, intransporting a heavy punch press some 3 miles between the Respondent's two plants,permitted the equipment to drop off the back of the truck onto the highway withouttheir knowledge.The equipment was found an hour and a half later, in damagedcondition, by one of the company officials.Morgan testified that, after his investiga-tion of these matters, their foreman was instructed to lay them off, and that all threewere in fact terminated pursuant to the Company's established procedures.29On these facts, and on the record as a whole, I am persuaded and so find that theGeneral Counsel has failed in his burden of proving by a preponderance of the credi-ble evidence that, in discharging Clyde Rigsby, Lee Cox, and Millard Cox, theRespondent was discriminatorily motivated.Accordingly, I find that the dischargeof these three individuals was not violative of Section 8(a)(3) of the Act, and shallrecommend that the complaint be dismissed as to these allegations.With respect to the fourth alleged discriminatee, Paul Carroll, Morgan testifiedthat in checking the Company's personnel records on June 10, during his periodicvisit,he became aware of a reported spitting incident involving Carroll which hadoccurred on March 11.Morgan's immediate investigation of the matters, accordingto his testimony, revealed that on this occasion, Carroll, who was at the time engagedin putting buttons on heater grills, had spit on some grills which, following the pro-duction process, were to have been handled next by a woman employee.AccordingtoMorgan, after he talked with the woman employee who handled the material andwho had complained about the incident, Morgan decided that the incident was justi-fication for effectuating Carroll's discharge and he ordered it immediately.Carroll was at no time questioned on this incident, which I find did take place.However, while not condoning the act, I am persuaded on certain record testimonythat this incident was slightly distorted and perhaps exaggerated by the Respondent,and, accordingly, seized upon by Morgan on June 10'as a pretext.for justifying Car-roll's discharge.Thus, contrary to Morgan's testimony concerning his investigativefindings on June 10, Bob Rose, the Respondent's paint supervisor, testified that itwas a male employee, one Harry Boston, who, as next in line to handle the materialin taking it from Carroll to the washer, reported the incident to Rose 30While Rose'stestimony as to this phase of the incident appears to reflect the truth, Rose testifiedfurther that, prior to this, he had noticed on three or four occasions a foreign sub-stance on grills that had not come off during the washing process, and that, afterlearning of Carroll's spitting incident, he knew what it was.That this appears to beother than a fact is reflected by the testimony of Pauline Friday, who was engagedin painting the grills after they were washed.Friday testified that she never saw28Notwithstanding Toncray's letter of recommendation on behalf of Rigsby, whereinhe stated that the latter's safety record was unblemished, Rigsby admitted on cross-examination that it was far from being unblemished, and that he had filed between fiveand seven claims for workmen's compensation.Lee and Millard Cox both admitted oncross-examination to several incidents involving accidents^ Without attempting to pass judgment on the soundness or wisdom of such a policy,credible record testimony reflects that since 1960, in all cases involving a decision to layoff and/or terminate an employee, whether for cause or otherwise, the established pro-cedure for effectuating such action has been to notify him that he is being laid off for lackofwork, and, after the elapse of 14 consecutive days in layoff status, lie is notifiedthat he is permanently laid off and that he should seek employment elsewhere.3°Rose's testimonial version of the incident is that when he was apprised of the matterby the complaining employee to whom the grills were to have been handled, Rose ques-tioned Carroll about the incidentCarroll, in anger, admitted his conduct and, whenasked by Rose not to do it again, repeated the act, accompanied by his assertion that hewould if he wanted to.Rose then reported the matter to Superintendent Stykes, who sentfor Carroll. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDany spit on the grills after they had gone through the washer.31Thus, as above opin-ioned, the testimony of Rose and Friday undermines in part that of Morgan as tothe factual investigative account of the matter upon which the latter assertedly basedhis decision to terminate Carroll.NotwithstandingMorgan's assertion that he is generally consulted before theRespondent effectuates a discharge, I seriously question the Respondent's motive indischarging an individual for a single isolated act of this type which occurred 3months earlier. I am of the opinion, and so find, that, upon all of the credible evi-dence, the Respondent has failed to rebut the General Counsel'sprima faciecase ofdiscrimination as to Paul Carroll.Accordingly, I find that the Respondent was dis-criminatorily motivated in its decision to terminate Carroll's employment, and thatthe latter's discharge on June 10, 1963, constitutes a violation of Section 8(a)(3) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engagedin certainunfair labor prac-tices, itis recommended that it cease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate the policies of the Act.It having been found that the Respondent unlawfully discharged Paul Carroll onJune 10, 1963, and thereby'violated Section 8(a) (3) and (1), it is recommended thatthe Respondent offer the above-named individual immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earningshe may havesuffered as a result of the discrimination against him, by making payment to him ofthe sum of money equal to the amount he would have earned from the date of thediscrimination to the date of the offer of reinstatement,32 less netearnings during saidperiods to be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, and shall include the payment ofinterestat the rate of 6 percent to be computed in the manner set forth by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.33 In this regard it is further recommendedthat the Respondent preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all other records necessary tocompute the amount of backpay.In view of the fact that the unfair labor practices committed are of the nature whichstrikes at the root of employee rights safeguarded by the Act, it is further recom-mended that the Respondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, Imake the following:CONCLUSIONS OF LAW 341.Tennessee Plastics, Inc., is engaged in commerce within the meaning of Section2(6) and (7) of the Act.31Friday testified that she did see the spit on the grillsbeforethey were washed onthis occasion, but that she had not registered any complaint It appears that herobservation in this regard was happenstance, that it was not made during the course ofher painting functions, and that she was not the next employee scheduled to handle thematerial.33 See AP.W. Products Co, Inc.,137 NLRB 25.33 SeeReserveSupply Corporation of L.1, Inc v. N.L R.B ,317 F. 2d 785 (C A. 2).34At the close of the hearing, I reserved ruling on the Respondent's motions to (a)strike from the complaint the name of Lee Cox as an alleged discriminatee, (b) strikeparagraphs 12 and 13 relating to the "no-solicitation" rule, and (c) dismiss the entirecomplaint.Consistent with my findings and conclusions herein, I hereby grant Respond-ent's motion as to (a), grant Respondent's motion as to (b) to the extent that paragraphs12 and 13 allege promulgation and enforcement of said rule, and deny Respondent'smotion as to (c). TENNESSEE PLASTICS, INC.5352.Local Union 934, International Brotherhood of Electrical Workers, is a labororganization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act, as above found, Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of PaulCarroll, thereby discouraging membership in, and activity on behalf of, the above-named labor organization, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that Tennessee Plastics, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their union membership, activities, ordesires, and threatening its employees with discharge if they join or retain membershipin, or engaged in activities on behalf of, the Union.(b)Maintaining a rule broadly prohibiting its employees from engaging in solicita-tion for any purposes whatsoever on company premises.(c)Discouraging membership in Local Union 934, International Brotherhood ofElectricalWorkers, or in any other labor organization, by discharging, laying off, orrefusing to reinstate any of its employees, or in any other manner discriminating inregard to hire or tenure of employment, or any term or condition of employment, inviolation of Section 8(a) (3) of the Act.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist any labor organi-zation, to bargain collectively through representatives of their own choosing, toengage in concerted' activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any and all such activities.2.Take the following affirmative action which will effectuate the policies of the Act:(a)Offer Paul Carroll immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority and other rights andprivileges, and to make him whole in the manner and according to the method setforth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to compute theamount of backpay due under the terms of this Recommended Order.(c)Post at its plants in Johnson City, Tennessee, copies of the attached noticemarked "Appendix." 35Copies of said notice, to be furnished by the RegionalDirector, for Region 10, shall, upon being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof, and be maintained for at least60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 10, in writing, within 20 days fromthe receipt of this Trial Examiner's Decision, what steps the Respondent has takento comply herewith.36It is further recommended that the complaint herein be dismissed insofar as italleges that the Respondent (a) discriminatorily discharged Clyde Rigsby, Lee Cox,and Millard Cox; (b) created the impression of surveillance of the union activities of"In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."' In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees, as set forth in paragraph 11 of the complaint; (c) promulgated andenforced an unlawful no-solicitation rule; and (d) engaged in any unfair labor prac-tices other than as above found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union membership,activities,or sympathies in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with discharge if they join or retainmembership in, or engage in activities on behalf of, the Union.WE WILL NOT maintain a broad no-solicitation rule prohibiting our employeesfrom soliciting for any purposes whatsoever on company premises.WE WILL NOT discourage membership in Local Union 934, InternationalBrotherhood of Electrical Workers, or in any other labor organization, by dis-charging, laying off, or refusing to reinstate any of our employees, or in anyother manner discriminate in regard to hire or tenure of employment, or anyterm or condition of employment, in violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form, join, or assistLocal Union 934, International Brotherhood of Electrical Workers, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any and all such activities.WE WILL offer Paul Carroll immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and otherrights and privileges, and will make him whole for any loss of pay he may havesuffered by reason of our discrimination against him.All of our employees are free to become, remain, or to refrain from becoming orremaining, members of Local Union 934, International Brotherhood of ElectricalWorkers, or any other labororganization.TENNESSEE PLASTICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street, NE., Atlanta, Georgia, Telephone No.Trinity 6-3311, Extension 5357, if they have any questions concerning this notice orcompliance with its provisions.Metal Polishers, Buffers, Platers and Platers' Helpers Inter-national Union, Local 39andLodge 1405 of the InternationalAssociation ofMachinists,AFL-CIO, Charging PartyandDominionElectric Corporation.Case No. 8-CD-36.Decem-ber 18, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, following a charge filed on November 19, 1963,150 NLRB No. 7.